 

Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

Amendment dated as of May 12, 2015 (this “Amendment”) to the Employment
Agreement (the “Agreement”) made effective as of January 1, 2014 between
Landmark Bancorp, Inc., a Delaware corporation (the “Company”), Landmark
National Bank, a Kansas chartered bank with its main office located in
Manhattan, Kansas, (the “Bank”) and Patrick L. Alexander (the “Executive”).
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to them in the Agreement.

 

Witnesseth:

 

Whereas, Executive is currently employed as Executive Chairman of the Company
and Executive Chairman of the Bank pursuant to that certain employment
agreement, dated January 1, 2014, among the Company, the Bank, and Executive
(the “Parties”);

 

Whereas, pursuant to Section 17 of the Agreement, the terms of the Agreement may
be modified by written agreement signed by the Parties; and

 

Whereas, the Parties mutually agree to reduce Executive’s salary and desire to
amend Section 3(a) of the Agreement, as hereinafter provided.

 

Now Therefore, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which hereby is
acknowledged, the parties hereto agree as follows:

 

1.             Section 3(a) of the Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

 

“(a)             Effective January 1, 2015, Executive shall be paid a base
salary at an annual rate of $190,000 (the “Annual Base Salary”), which shall be
payable in accordance with the normal payroll practices of the Company then in
effect. Each year during the Employment Period, Executive’s Annual Base Salary
shall be reviewed by the Board, and following such review, may be adjusted.”

 

2.             Except as set forth in this Amendment, each and every provision
of the Agreement in effect on the date hereof shall remain in full force and
effect.

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written by the Company, the Bank, and the Executive.

 

  LANDMARK BANCORP, INC.         By: /s/ Michael E. Scheopner

 

  Print Name: Michael E. Scheopner

 

  Title: President and Chief Executive Officer______________         LANDMARK
NATIONAL BANK         By: /s/ Michael E. Scheopner

 

  Print Name: Michael E. Scheopner

 

  Title: President and Chief Executive Officer______________         Patrick L.
Alexander         By: /s/ Patrick L. Alexander

 

 

 